DETAILED ACTION   

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

This is a Final Action is in response to amendments and remarks filed on December 18, 2020 relating to U.S. Patent Application No. 16/101,308 filed on August 10, 2018.  Claims 3 – 5, 7 – 9, 11 – 13 and 15 are amended. Claims 2, 6 and 16 are cancelled. Claims 1, 3 - 5, 7 – 15 and 17– 20 are pending.

Response to Arguments

Applicant's Remarks filed on December 18, 2020 have been fully considered.
In light of Applicant amending the claims to recite a “consortium database” and “one or more processors of a transactional data evaluator computing system” the rejections under 35 U.S.C § 112(b) are withdrawn.
Applicant's arguments with respect to the 35 USC § 101 rejections are unpersuasive in light of the 101 PEG 2019 guidelines. Applicant asserts that Claim 1 as a whole integrates the judicial exception into a practical application in two ways, (Remarks p. 12). Applicant asserts that the additional elements effect a transformation or reduction of a particular article to a different state or thing, particularly, a determination that allows for the transformation of customer data with no 
Applicant further asserts that the additional elements apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Particularly, that the claimed elements recite a practical application of the solution which generates a single page graphical presentation that comprises a number of diagrams that visually portray the first total value of the first description of items purchased at the retailer against the second total value of the second description of items purchased at the competitor of the retailer; and provides, via a graphical user interface (GUI), the single page graphical presentation to the retailer, (Remarks p. 14), and do not attempt to patent an overbroad solution to customer purchase behaviors, but instead provide a particular implementation of the specific solution that does not use the purchase data for any and all matters under the sun, (Remarks p. 15.). The claims do not meaningfully limit the abstract idea because they merely link the use of the abstract idea to a particular technological environment, implementation by computer. The Section 101 rejection is maintained.  
With respect to the 35 USC § 103 rejection, Applicant asserts that the cited references do not, either alone or in combination, disclose the elements of the amended claims, (Remarks pp. 18-21). Applicant’s argument is not persuasive, (See Section 103 rejection below). The Section 103 rejection is maintained.  

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 5, 7 - 15 and 17– 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1, 3 – 5 and 7 - 14 are directed to a computing system. Claims 15 and 17 – 20 are directed to a non-transitory computer-readable medium storing executable instructions for one or more processors. Therefore, on their face, Claims 1, 3 – 5, 7 - 15 and 17– 20 are directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Independent Claim 1 recites a system comprising: a consortium database comprisingfirst set of aggregated customer transaction data for a first plurality of customers, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; a retailer database of a retailer, the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, the retail database being completely separate from and unrelated to said consortium database, the second set of aggregated customer transaction data having PII associated therewith; and one or more processors of a transactional data evaluator computing system configured to: compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data; determine a match between at least one customer in the first set of aggregated customer transaction data and the at least one customer in the second set of aggregated customer transaction data; combine, based on the match, the first set of aggregated customer transaction data for the at least one customer and the second set of aggregated customer transaction data for the at least one customer into a customer wallet for the at least one customer, the customer wallet having PII associated therewith; develop one or more customer metrics for the customer wallet, wherein the one or more customer metrics includes a description of items purchased; separate the description of items purchased into a first description of items purchased at a retailer, and a second description of items purchased at a competitor of the retailer, where the second description of items purchased was available at the retailer; ADS-170Serial No.: 16/101,308 Examiner: Proios, G.2Group Art Unit: 3694evaluate a first total value of the first description of items purchased at the retailer, and a second total value of the second description of items purchased at the competitor of the retailer; generate, based on the evaluation, a single page graphical presentation that comprises a number of diagrams that visually portray the first total value of the first description of items purchased at the retailer against the second total value of the second description of items purchased at the competitor of the retailer; and provide, via a graphical user interface (GUI), the single page graphical presentation to the retailer. The underlined portion of claim 1 recites the abstract idea (which is also the same abstract idea recited in Independent Claim 15). The  abstract idea involves comparing  a known customer’s retail transactions to a set of anonymous retail transactions and identifying the known customer’s retail transactions within the set of anonymous retail transactions and creating a customer wallet and generating a transaction behavior for the customer with retailers and amounts to concepts involving commercial interactions including advertising, marketing or sales activities or behaviors which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Additionally, the claims recite a mental process that can be performed mentally/manually: the comparing of the two sets of aggregated customer transaction data is evaluation; the determining a match of a customer within the sets is judgment; the combining of the transaction data into a wallet can be performed in the mind or on paper; and the generating of an overall transaction behavior can be judgment or opinion. Basically, but for the computing system components (making the process more efficient), the abstract idea could be performed mentally/manually. 

Step 2A, Prong 2 – Practical Application
Independent Claim 1 recites a system comprising: a consortium database comprising a first set of aggregated customer transaction data for a first plurality of customers, wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; a retailer database of a retailer, the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, the retail database being completely separate from and unrelated to said consortium database, the second set of aggregated customer transaction data having PH associated therewith; and one or more processors of a transactional data evaluator computing system configured to: receive the first set of aggregated customer transaction data and the second set of aggregated customer transaction data; compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data; determine a match between at least one customer in the first set of aggregated customer transaction data and the at least one customer in the second set of aggregated customer transaction data; combine, based on the match, the first set of aggregated customer transaction data for the at least one customer and the second set of aggregated customer transaction data for the at least one customer into a customer wallet for the at least one customer, the customer wallet having PII associated therewith; develop one or more customer metrics for the customer wallet, wherein the one or more customer metrics includes a description of items purchased; separate the description of items purchased into a first description of items purchased at a retailer, and a second description of items purchased at a competitor of the retailer, where the second description of items purchased was available at the retailer; ADS-170Serial No.: 16/101,308 Examiner: Proios, G.2Group Art Unit: 3694evaluate a first total value of the first description of items purchased at the retailer, and a second total value of the second description of items purchased at the competitor of the retailer; generate, based on the evaluation, a single page graphical presentation that comprises a number of diagrams that visually portray the first total value of the first description of items purchased at the retailer against the second total value of the second description of items purchased at the competitor of the retailer; and provide, via a graphical user interface (GUI), the single page graphical presentation to the retailer.  The additional elements of Claim 1 are underlined above.  The additional elements amount to no more than instructions to implement the abstract idea with generic computers, processors, memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with generic computers, processors, memory and software. The additional elements also fail to add significantly more to the abstract idea. 

Dependent claims
Claims 3 and 17 (generate comparison of customer of retailer and non-competitor of retailer), Claims 4 and 18 (determine customer wallets that include transactions at a retailer and competitor but not both), Claims 5 and 18 (provide recommendation to retailer to develop cross-rewards program with a non-competitor based on customer wallets, Claims 7, 8, 19, and 20 (evaluate total money spent by a customer and provide a recommendation for reward), Claim 9 (assign, based on the match, the PII to a second set of aggregated customer data), Claim 10 (overall transaction behavior includes behavior selected from groups including transactions from customer, competitor and non-competitor of retailer), Claim 11 (consortium receives transactional data from first and second credit account providers to form aggregated customer data), Claim 12 (consortium groups transaction data having matching identification information into generic customer accounts), Claim 13 and 14 (consortium combines generic credit accounts related to a generic customer) either add a generic computing component to implement the abstract idea or further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 3 – 5, 7 - 15 and 17– 20 are not patent eligible.




Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3- 4,  9, 15  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over De Montjoye et al., ”Unique in the Shopping Mall: On the Reidentifiability of Credit Card Metadata,” Science 347, no. 6221 (January 29, 2015): 536-539 (“De Montjoye”), in view of Ghinita et al., “Anonymous Publication of Sensitive Transactional Data, Saved on Internet February 22, 2016, (“Ghinita”), in further view of Olives et al., U.S. 2013/0275186 A1 (“Olives”).

Claim 1:
De Montjoye teaches:
A system comprising: a consortium database comprising a first set of aggregated customer transaction data for a first plurality of customers (See De Montjoye, pp. 3-4, (A study by the MIT Media Lab obtained a data set of 3 months of anonymized credit card transactions for 1.1 million users and analyzed the credit card transactions. It is implicit to a person having ordinary skill in the art that based on the sheer amount of data involved the MIT Media Lab used a computing system to obtain and analyze the transactions.))

wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; (See De Montjoye, pp. 3-4, (The MIT Media Lab study analyzed a data set of 3months of credit card transactions for 1.1 million users in 10,000 shops in an Organization for Economic Co-operation and Development country (Fig. 1) The data set was anonymized, which means that it did not contain any names, account numbers or obvious identifiers.))

the second set of aggregated customer transaction data having PII associated therewith; and (See De Montjoye, p. 5, (We are searching for Scott, we know two points about Scott, he went to a bakery on 23 September and to the restaurant on 24 September.))

one or more processors of a transactional data evaluator computing system configured to: (See De Montjoye, p. 1, (The MIT Media Lab study evaluated 3 months of anonymous credit card transactions for 1.1 million users in 10,000 shops in an Organization for Economic Co-operation and Development country (Fig. 1) and compared it to transactions of a known individual. It is implicit to a person having ordinary skill in the art that based on the sheer amount of data involved the MIT Media Lab used a computing system to evaluate the transactions.))

receive the first set of aggregated customer transaction data and the second set of aggregated customer transaction data; (See De Montjoye, pp. 3-4, (The MIT Media Lab evaluated a data set of 3months of credit card transactions for 1.1 million users in 10,000 shops in an Organization for Economic Co-operation and Development country (Fig. 1) The data set was anonymized, which means it did not contain any names, account numbers or obvious identifiers.), p. 5, (Searching the anonymized data set (Fig. 1) for an identified individual Scott, two points were known about Scott, he went to a bakery on 23 September and to a restaurant on 24 September.))

compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data; (See De Montjoye, p. 5, (Searching the anonymized data set (Fig. 1) for identified individual Scott, we know two points about Scott, he went to a bakery on 23 September and to the restaurant on 24 September.))

determine a match between at least one customer in the first set of aggregated customer transaction data and the at least one customer in the second set of aggregated customer transaction data; (See De Montjoye, p. 5, (Searching through the anonymous data set reveals that there is one and only one person in the entire data set who went to these two places on these two days. Scott is re-identified in the anonymous transactions.))

De Montjoye does not teach, however, Ghinita teaches:
combine, based on the match, the first set of aggregated customer transaction data for the at least one customer and the second set of aggregated customer transaction data for the at least one customer into a customer wallet for the at least one customer, the customer wallet having PII associated therewith; (See Ghinita, Sec. 1.1, Fig. 1 (Claire’s known transactions are used to re-identify all of her transactions which are listed in a purchase transaction log, similar to a customer wallet, shown in Specification Fig. 5.))

develop one or more customer metrics for the customer wallet, wherein the one or more customer metrics includes a description of items purchased; (See Ghinita, Sec. 1.1, Fig. 1 (Claire’s known transactions are used to re-identify all of her transactions which are listed in a purchase transaction log, similar to a customer wallet, shown in Specification Fig. 5.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes identified customer transaction data and creates an overall transaction log for a customer, as taught by Ghinita, in order to analyze an individual’s overall spending (See Ghinita, Sec. 1.1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Ghinita’s creating an overall transaction log, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Olives teaches:
a retailer database of a retailer, the retailer database to maintain a second set of aggregated customer transaction data for a second plurality of customers, the retail database being completely separate from and unrelated to said consortium database, (See Olives, Par. 7 (In one implementation, a computer implemented method is disclosed wherein data is accumulated from a plurality of cashless sales transactions each of which is conducted on a corresponding account issued to a consumer by an issuer within a payment processing system.))

separate the description of items purchased into a first description of items purchased at a retailer, and a second description of items purchased at a competitor of the retailer, where the second description of items purchased was available at the retailer; ADS-170Serial No.: 16/101,308 (See Olives Par. 18 (The MBT accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports), Par 20 (The MBT may have an interactive user interface allowing for data entry such as information about the merchant.), Par. 122 (At step 1112, a report is generated so as to include information based on the algorithmically combined data. At step 1114, the report is graphically rendered, such as to a computer display.))

Examiner: Proios, G.2Group Art Unit: 3694evaluate a first total value of the first description of items purchased at the retailer, and a second total value of the second description of items purchased at the competitor of the retailer; (See Olives, Par. 116 (Referring to FIG. 11, a flow chart of an exemplary
method 1100 for graphically rending the report to the merchant M(j) 102 starts at a step 1102. At the step 1102, indicia of the transactions (e.g., the transaction data) of the plurality of the merchants is stored within the database (e.g., the database
108). The indicia of the transactions can include: a date on which each of the transactions occurred; an amount of funds that can be transferred from the account of the corresponding consumer (e.g., Existing Customers, New Customers, Lost Customers, Lost to competitor Customers, or a combination thereof).))

 generate, based on the evaluation, a single page graphical presentation that comprises a number of diagrams that visually portray the first total value of the first description of items purchased at the retailer against the second total value of the second description of items purchased at the competitor of the retailer; and (See Olives Par. 18 (The MBT accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports), Par 20 (The MBT may have an interactive user interface allowing for data entry such as information about the merchant.), Par. 116, Par. 122 (At step 1112, a report is generated so as to include information based on the algorithmically combined data. At step 1114, the report is graphically rendered, such as to a computer display.))

provide, via a graphical user interface (GUI), the single page graphical presentation to the retailer.  (See Olives Par. 18 (The MBT accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports), Par 20 (The MBT may have an interactive user interface allowing for data entry such as information about the merchant.), Par. 116, Par. 122 (At step 1112, a report is generated so as to include information based on the algorithmically combined data. At step 1114, the report is graphically rendered, such as to a computer display.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes a database of customer transaction data to create an overall transaction behavior for a customer and displays the customer transaction data graphically, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from a customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 3:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 1 above.
De Montjoye does not teach, however, Olives teaches:
generate, based on the evaluation of the customer wallet, an overall transaction behavior comparison of the at least one customer with respect to the retailer and at least one non- competitor of the retailer. (See Olives, Par. 18 (Merchant benchmarking tool (MBT) can compare sales transactions of a merchant against peers of the merchant and provide the merchant with outputs for spend analysis and customer purchasing performance (e.g., purchase frequency, retention, and share of wallet) within a market.), Par. 84 (The wallet share analysis compares different types of merchants within a same segment that are not competitors. For instance, a restaurant peer group may be divided into three different types (1) fine dining restaurants, (2) casual sit-down restaurant, and (3) quick service restaurants. The MBT divides the total for each type by the aggregate total to determine the market share of each type (e.g., 10% fine dining, 34% causal, 56% quick service).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a generating an overall transaction behavior for a customer with a retailer and a non-competitor of the retailer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 4:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 3 above.
De Montjoye does not teach, however, Olives teaches:
determine, based on an evaluation of a plurality of customer wallets, a total number of customer wallets that include transactions at either the retailer or the at least one non-competitor of the retailer, but do not include transactions at both the retailer and the at least one non- competitor of the retailer. (See Olives, Par. 84 (The wallet share analysis may compare different types of merchants within a same segment that are not competitors. For instance, a restaurant peer group may be divided into three different types (1) fine dining restaurants, (2) casual sit-down restaurant, and (3) quick service restaurants. The MBT may process transaction records to determine a total spend for each type individually and in the segment. The MBT may divide the total for each type by the aggregate total to determine the market share of each type (e.g., 10% fine dining, 34% causal, 56% quick service).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a generating an overall transaction behavior for a customer with a retailer and a non-competitor of the retailer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from the identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 9:	
De Montjoye, Ghinita and Olives each all of the elements of Claim 1 above.
De Montjoye does not teach, however, Ghinita teaches:
assign, based on the match, the PII from the second set of aggregated customer transaction data for the at least one customer to the customer wallet. (See Ghinita, Sec. 1.1, Fig. 1 (Claire’s known transactions are used to re-identify all of her transactions which are listed in a purchase transaction log, similar to a customer wallet, shown in Specification Fig. 5.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes identified customer transaction data and creates an overall transaction log for a customer, as taught by Ghinita, in order to analyze an individual’s overall spending (See Ghinita, Sec. 1.1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Ghinita’s creating an overall transaction log, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 15:
De Montjoye teaches:
A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: receive a first set of aggregated customer transaction data for a first plurality of customers from a consortium database, (See De Montjoye, pp. 3-4, (A study by the MIT Media Lab obtained a data set of 3 months of anonymized credit card transactions for 1.1 million users and analyzed the credit card transactions. It is implicit to a person having ordinary skill in the art that based on the sheer amount of data involved the MIT Media Lab used a computing system to obtain and analyze the transactions.))

wherein no data in the first set of aggregated customer transaction data has personally identifiable information (PII) associated therewith; (See De Montjoye, pp. 3-4, (The MIT Media Lab study analyzed a data set of 3months of credit card transactions for 1.1 million users in 10,000 shops in an Organization for Economic Co-operation and Development country (Fig. 1) The data set was anonymized, which means that it did not contain any names, account numbers or obvious identifiers.))

receive a second set of aggregated customer transaction data for a second plurality of customers, the second set of aggregated customer transaction data having PII associated therewith; (See De Montjoye, p. 5, (We are searching for Scott, we know two points about Scott, he went to a bakery on 23 September and to the restaurant on 24 September.))

compare the first set of aggregated customer transaction data with the second set of aggregated customer transaction data; (See De Montjoye, p. 5, (Searching the anonymized data set (Fig. 1) for identified individual Scott, we know two points about Scott, he went to a bakery on 23 September and to the restaurant on 24 September.))

determine a match between at least one customer in the first set of aggregated customer transaction data and the at least one customer in the second set of aggregated customer transaction data; (See De Montjoye, p. 5, (Searching through the anonymous data set reveals that there is one and only one person in the entire data set who went to these two places on these two days. Scott is re-identified in the anonymous transactions.))

De Montjoye does not teach, however, Ghinita teaches:
combine, based on the match, the first set of aggregated customer transaction data for the at least one customer and the second set of aggregated customer transaction data for the at least one customer into a customer wallet for the at least one customer, the customer wallet having PII associated therewith; (See Ghinita, Sec. 1.1, Fig. 1 (Claire’s known transactions are used to re-identify all of her transactions which are listed in a purchase transaction log, similar to a customer wallet, shown in Specification Fig. 5.))

develop one or more customer metrics for the customer wallet, wherein the one or more customer metrics includes a description of items purchased; (See Ghinita, Sec. 1.1, Fig. 1 (Claire’s known transactions are used to re-identify all of her transactions which are listed in a purchase transaction log, similar to a customer wallet, shown in Specification Fig. 5.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes identified customer transaction data and creates an overall transaction log for a customer, as taught by Ghinita, in order to analyze an individual’s overall spending (See Ghinita, Sec. 1.1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Ghinita’s creating an overall transaction log, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Olives teaches:
a retailer database of a retailer, the retail database being completely separate from and unrelated to said consortium database (See Olives, Par. 7 (In one implementation, a computer implemented method is disclosed wherein data is accumulated from a plurality of cashless sales transactions each of which is conducted on a corresponding account issued to a consumer by an issuer within a payment processing system.))

separate the description of items purchased into a first description of items purchased at a retailer, and a second description of items purchased at a competitor of the retailer, where the second description of items purchased was available at the retailer; (See Olives Par. 18 (The MBT accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports), Par 20 (The MBT may have an interactive user interface allowing for data entry such as information about the merchant.), Par. 122 (At step 1112, a report is generated so as to include information based on the algorithmically combined data. At step 1114, the report is graphically rendered, such as to a computer display.))
evaluate a first total value of the first description of items purchased at the retailer, and a second total value of the second description of items purchased at the competitor of the retailer; (See Olives, Par. 116 (Referring to FIG. 11, a flow chart of an exemplary
method 1100 for graphically rending the report to the merchant M(j) 102 starts at a step 1102. At the step 1102, indicia of the transactions (e.g., the transaction data) of the plurality of the merchants is stored within the database (e.g., the database
108). The indicia of the transactions can include: a date on which each of the transactions occurred; an amount of funds that can be transferred from the account of the corresponding consumer (e.g., Existing Customers, New Customers, Lost Customers, Lost to competitor Customers, or a combination thereof).))

generate, based on the evaluation, a single page graphical presentation that comprises a number of diagrams to visually portray the first total value of the first description of items purchased at the retailer against the second total value of the second description of items purchased at the competitor of the retailer; and (See Olives Par. 18 (The MBT accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports), Par 20 (The MBT may have an interactive user interface allowing for data entry such as information about the merchant.), Par. 116, Par. 122 (At step 1112, a report is generated so as to include information based on the algorithmically combined data. At step 1114, the report is graphically rendered, such as to a computer display.))

provide, via a graphical user interface (GUI), the single page graphical presentation to the retailer (See Olives Par. 18 (The MBT accesses transaction data of multiple merchants, analytically processes the transaction data, and provides particularly formatted outputs, such as electronically generated reports), Par 20 (The MBT may have an interactive user interface allowing for data entry such as information about the merchant.), Par. 116, Par. 122 (At step 1112, a report is generated so as to include information based on the algorithmically combined data. At step 1114, the report is graphically rendered, such as to a computer display.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes a database of customer transaction data to create an overall transaction behavior for a customer and displays the customer transaction data graphically, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from a customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 17:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 15 above.
De Montjoye does not teach, however, Olives teaches:
generate, based on the evaluation of the customer wallet, an overall transaction behavior comparison of the at least one customer with respect to the retailer and at least one non- competitor of the retailer. (See Olives, Par. 84 (The wallet share analysis may compare different types of merchants within a same segment that are not competitors. For instance, a restaurant peer group may be divided into three different types (1) fine dining restaurants, (2) casual sit-down restaurant, and (3) quick service restaurants. The MBT may process transaction records to determine a total spend for each type individually and in the segment. The MBT may divide the total for each type by the aggregate total to determine the market share of each type (e.g., 10% fine dining, 34% causal, 56% quick service).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a generating an overall transaction behavior for a customer with a retailer and a non-competitor of the retailer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from the identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Montjoye et al., ”Unique in the Shopping Mall: On the Reidentifiability of Credit Card Metadata,” Science 347, no. 6221 (January 29, 20150: 536-539 (“De Montjoye”), in view of Ghinita et al., “Anonymous Publication of Sensitive Transactional Data, Saved on Internet February 22, 2016, (“Ghinita”), in further view of Olives et al., U.S. 2013/0275186 A1 (“Olives”), in further view of Fleener et al., U.S. 2013/0317882 A1 (“Fleener”).

Claim 5:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 3 above.
De Montjoye does not teach, however, Fleener teaches:
provide a recommendation to the retailer to develop a cross-rewards program between the retailer and the at least one non-competitor of the retailer for one or more of the customer wallets that include transactions at either the retailer or the at least one non-competitor of the retailer, but do not include transactions at both the retailer and the at least one non-competitor of the retailer. (See Fleener, Par. 17 (A solution to the challenge of Partner/affiliate marketing communications is to have a Partner with exclusive rights to market to consumers. This can be done under the framework of a loyalty rewards system.), Par. 18 (In various embodiments, a loyalty program finds Partners who agree to buy points at a pre-defined amount from the loyalty program and then the Partner gives those points to the Partner's customers for some activity. Points are used as a generic term for currency in a loyalty/affiliate marketing program. For example, points may be counted as miles. An example is a car rental Partner in an airline program. The car rental company agrees on a set price for purchasing points from the airline loyalty program. Then, the Partner creates an offer such as, every time a loyalty program member rents a car from the Partner, the Partner will give the loyalty program member a set number of points.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a creating a cross-rewards program, as taught by Fleener, in order to incentivize a customer to purchase from non-competitive retailers (See Fleener, Par. 17). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Fleener’s creating a cross-rewards program for a customer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 18:
De Montjoye and Olives teach all of the elements of Claim 17 above.
De Montjoye does not teach, however, Olives teaches:
determine, based on an evaluation of a plurality of customer wallets, a total number of customer wallets that include transactions at either the retailer or the at least one non-competitor of the retailer, but do not include transactions at both the retailer and the at least one non- competitor of the retailer; and (See Olives, Par. 84 (The wallet share analysis may compare different types of merchants within a same segment that are not competitors. For instance, a restaurant peer group may be divided into three different types (1) fine dining restaurants, (2) casual sit-down restaurant, and (3) quick service restaurants. The MBT may process transaction records to determine a total spend for each type individually and in the segment. The MBT may divide the total for each type by the aggregate total to determine the market share of each type (e.g., 10% fine dining, 34% causal, 56% quick service).))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a generating an overall transaction behavior for a customer with a retailer and a non-competitor of the retailer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from the identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Fleener teaches:
provide a recommendation to the retailer to develop a cross-rewards program between the retailer and the at least one non-competitor of the retailer for one or more of the customer wallets that include transactions at either the retailer or the at least one non-competitor of the retailer, but do not include transactions at both the retailer and the at least one non-competitor of the retailer. (See Fleener, Par. 17 (A solution to the challenge of Partner/affiliate marketing communications is to have a Partner with exclusive rights to market to consumers. This can be done under the framework of a loyalty rewards system.), Par. 18 (In various embodiments, a loyalty program finds Partners who agree to buy points at a pre-defined amount from the loyalty program and then the Partner gives those points to the Partner's customers for some activity. Points are used as a generic term for currency in a loyalty/affiliate marketing program. For example, points may be counted as miles. An example is a car rental Partner in an airline program. The car rental company agrees on a set price for purchasing points from the airline loyalty program. Then, the Partner creates an offer such as, every time a loyalty program member rents a car from the Partner, the Partner will give the loyalty program member a set number of points.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a creating a cross-rewards program, as taught by Fleener, in order to incentivize a customer to purchase from non-competitive retailers (See Fleener, Par. 17). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Fleener’s creating a cross-rewards program for a customer, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claims 7 –  8,  10  and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Montjoye et al., ”Unique in the Shopping Mall: On the Reidentifiability of Credit Card Metadata,” Science 347, no. 6221 (January 29, 20150: 536-539 (“De Montjoye”), in view of Ghinita et al., “Anonymous Publication of Sensitive Transactional Data, Saved on Internet February 22, 2016, (“Ghinita”), in further view of Olives et al., U.S. 2013/0275186 A1 (“Olives”), in further view of Moreau, Jr., U.S. 2017/0004518 A1 (“Moreau”).

Claim 7:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 1 above.
De Montjoye does not teach, however, Olives teaches:
generate, based on the evaluation of the customer wallet, a total amount of money spent by the at least one customer in a field of the retailer for the given time frame; and (See Olives, Par. 18 (Merchant benchmarking tool (MBT) can compare sales transactions of a merchant against peers of the merchant and provide the merchant with outputs for spend analysis and customer purchasing performance (e.g., purchase frequency, retention, and share of wallet) within a market.), (In addition, the Abstract discloses the transaction records obtained are for a predetermined time period.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes a database of customer transaction data and creates an overall transaction behavior for a customer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from an identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Moreau teaches:
provide a recommendation to the retailer for a reward action for said at least one customer, the recommendation comprising: a first weighting based on the total amount of money spent by the at least one customer in the field of the retailer for the given time frame; and a second weighting based on a result of the comparison of what the at least one customer is spending at the retailer for the given time frame versus what the at least one customer is spending at the at least one competitor of the retailer for the given time frame. (See Moreau, Par. 105 (In the context of a marketing campaign, a loyalty strategy can be implemented with share of wallet as the primary insight into the business of the merchant. If share of wallet is decreasing, the merchant's customers are spending more with the merchant's competitors. The strategy is to attract current customers through a local direct mail campaign. If share of wallet is increasing, the merchant should expand the target range with an email campaign, attracting customers who will soon make a purchase in their industry.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for providing a reward recommendation based on comparing  customer spending with a retailer and competitor, as taught by Moreau, in order to enable a retailer to provide incentives to retain the customer (See Moreau, Par. 11). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Moreau’s providing a reward recommendation based on comparing customer spending, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 8:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 1 above.
De Montjoye does not teach, however, Olives teaches:
generate, based on the evaluation of the customer wallet, a total amount of money spent by the at least one customer over the given time frame; and (See Olives, Par. 18 (Merchant benchmarking tool (MBT) can compare sales transactions of a merchant against peers of the merchant and provide the merchant with outputs for spend analysis and customer purchasing performance (e.g., purchase frequency, retention, and share of wallet) within a market.), (In addition, the Abstract discloses the transaction records obtained are for a predetermined time period.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes a database of customer transaction data and creates an overall transaction behavior for a customer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from an identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Moreau teaches:
provide a recommendation to the retailer for a reward action for said at least one customer, the recommendation comprising: a first weighting based on the total amount of money spent by the at least one customer over the given time frame; and a second weighting based on a result of the comparison of what the at least one customer is spending at the retailer for the given time frame versus what the at least one customer is spending at the at least one competitor of the retailer for the given time frame. (See Moreau, Par. 105 (In the context of a marketing campaign, a loyalty strategy can be implemented with share of wallet as the primary insight into the business of the merchant. If share of wallet is decreasing, the merchant's customers are spending more with the merchant's competitors. The strategy is to attract current customers through a local direct mail campaign. If share of wallet is increasing, the merchant should expand the target range with an email campaign, attracting customers who will soon make a purchase in their industry.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for providing a reward recommendation based on comparing  customer spending with a retailer and competitor, as taught by Moreau, in order to enable a retailer to provide incentives to retain the customer (See Moreau, Par. 11). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Moreau’s providing a reward recommendation based on comparing customer spending, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 10:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 1 above.
De Montjoye does not teach, however, Moreau teaches:
the overall transaction behavior of the at least one customer includes behaviors selected from the group consisting of: every transaction by said at least one customer at the retailer, every transaction by said at least one customer at the at least one competitor of the retailer, every transaction by said at least one customer at a non-competitor of the retailer, a cost of every transaction, a SKU of every transaction, and a transaction date for every transaction. (See Moreau Par. 38 (Among many potential uses, the system and methods described herein can be used to compare and contrast payment card holder spend at a merchant relative to total payment card holder spend with competitors), Par. 92 (The payment card transaction information includes payment card transactions and actual spending by credit card holders. The transaction information can include transaction date and time, transaction amount, payment card holder information. It can also include, a transaction identifier.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for providing a reward recommendation based on comparing  customer spending with a retailer and competitor, as taught by Moreau, in order to enable a retailer to provide incentives to retain the customer (See Moreau, Par. 11). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Moreau’s providing a reward recommendation based on comparing customer spending, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 19:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 6 above.
De Montjoye does not teach, however, Olives teaches:
generate, based on the evaluation of the customer wallet, a total amount of money spent by the at least one customer in a field of the retailer for the given time frame; and (See Olives, Par. 18 (Merchant benchmarking tool (MBT) can compare sales transactions of a merchant against peers of the merchant and provide the merchant with outputs for spend analysis and customer purchasing performance (e.g., purchase frequency, retention, and share of wallet) within a market.), (In addition, the Abstract discloses the transaction records obtained are for a predetermined time period.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes a database of customer transaction data and creates an overall transaction behavior for a customer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from an identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Moreau teaches:

provide a recommendation to the retailer for a reward action for said at least one customer, the recommendation comprising: a first weighting based on the total amount of money spent by the at least one customer in the field of the retailer for the given time frame; and a second weighting based on a result of the comparison of what the at least one customer is spending at the retailer for the given time frame versus what the at least one customer is spending at the at least one competitor of the retailer for the given time frame. (See Moreau, Par. 105 (In the context of a marketing campaign, a loyalty strategy can be implemented with share of wallet as the primary insight into the business of the merchant. If share of wallet is decreasing, the merchant's customers are spending more with the merchant's competitors. The strategy is to attract current customers through a local direct mail campaign. If share of wallet is increasing, the merchant should expand the target range with an email campaign, attracting customers who will soon make a purchase in their industry.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for providing a reward recommendation based on comparing  customer spending with a retailer and competitor, as taught by Moreau, in order to enable a retailer to provide incentives to retain the customer (See Moreau, Par. 11). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Moreau’s providing a reward recommendation based on comparing customer spending, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 20:
De Montjoye, Ghinita and Olives teach all of the elements of Claim 6 above.
De Montjoye does not teach, however, Olives teaches:
generate, based on the evaluation of the customer wallet, a total amount of money spent by the at least one customer over the given time frame; and (See Olives, Par. 18 (Merchant benchmarking tool (MBT) can compare sales transactions of a merchant against peers of the merchant and provide the merchant with outputs for spend analysis and customer purchasing performance (e.g., purchase frequency, retention, and share of wallet) within a market.), (In addition, the Abstract discloses the transaction records obtained are for a predetermined time period.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for a system that takes a database of customer transaction data and creates an overall transaction behavior for a customer, as taught by Olives, in order to enable a retailer to analyze a customer’s overall spending with retailers (See Olives, Par. 7). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Olives’ creating an overall transaction behavior from an identified customer’s transactions, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

De Montjoye does not teach, however, Moreau teaches:
provide a recommendation to the retailer for a reward action for said at least one customer, the recommendation comprising: a first weighting based on the total amount of money spent by the at least one customer over the given time frame; and a second weighting based on a result of the comparison of what the at least one customer is spending at the retailer for the given time frame versus what the at least one customer is spending at the at least one competitor of the retailer for the given time frame. (See Moreau, Par. 105 (In the context of a marketing campaign, a loyalty strategy can be implemented with share of wallet as the primary insight into the business of the merchant. If share of wallet is decreasing, the merchant's customers are spending more with the merchant's competitors. The strategy is to attract current customers through a local direct mail campaign. If share of wallet is increasing, the merchant should expand the target range with an email campaign, attracting customers who will soon make a purchase in their industry.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for providing a reward recommendation based on comparing  customer spending with a retailer and competitor, as taught by Moreau, in order to enable a retailer to provide incentives to retain the customer (See Moreau, Par. 11). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Moreau’s providing a reward recommendation based on comparing customer spending, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Montjoye et al., ”Unique in the Shopping Mall: On the Reidentifiability of Credit Card Metadata,” Science 347, no. 6221 (January 29, 20150: 536-539 (“De Montjoye”), ”), in view of Ghinita et al., “Anonymous Publication of Sensitive Transactional Data, Saved on Internet February 22, 2016, (“Ghinita”), in further view of Olives et al., U.S. 2013/0275186 A1 (“Olives”), in further view of Iannace et al., U.S. 2015/0220937 A1 (“Iannace”).

Claim 11:
De Montjoye and Olives teach all of the elements of Claim 1 above.
De Montjoye does not teach, however, Iannace teaches:
receive a first credit account transactional data set from a first credit account provider; receive at least a second credit account transactional data set from at least a second credit account provider; and combine the first credit account transactional data set and the second credit account transactional data set to form the first set of aggregated customer transaction data for the first plurality of customers. (See Iannace, Par. 16 (Embodiments of the present invention relate to systems and methods for analyzing transaction data. More particularly, embodiments relate to systems and methods for analyzing transaction data using data from a first transaction data provider (e.g., such as a payment card network) and data from a second transaction data provider ( e.g., such as a merchant or group of merchants) in a way which ensures that personally identifiable information ("PII") is not revealed or accessible during or after the analysis.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for combining transaction account sources, as taught by Iannace, in order to create a larger pool of transaction data for analysis (See Iannace, Par. 1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Iannace’s combining transaction account sources, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 12:
De Montjoye, Olives and Iannace teach all of the elements of Claim 11 above.
De Montjoye does not teach, however, Iannace teaches:
the consortium database includes identification information for each transaction in said first credit account transactional data set and said second credit account transactional data set, the identification information identifying a specific account without providing any PII. (See Iannace, Par. 16 (Embodiments of the present invention relate to systems and methods for analyzing transaction data. More particularly, embodiments relate to systems and methods for analyzing transaction data using data from a first transaction data provider (e.g., such as a payment card network) and data from a second transaction data provider ( e.g., such as a merchant or group of merchants) in a way which ensures that personally identifiable information ("PII") is not revealed or accessible during or after the analysis.), Par. 50 (Pursuant to some embodiments, systems, methods, means, computer program code and computerized processes are provided to generate inferred match or linkage between de-identified data in different transaction data sets. In some embodiments, the systems, methods, means, computer program code and computerized processes include receiving a first set of de-identified transaction data from a first transaction data source, receiving a second set of de-identified transaction data from a second transaction data source, filtering the first and second sets of de-identified transaction data to identify transactions associated with at least a first entity and to create first and second filtered data sets, removing data associated with an identifier field for each of the transactions in the first filtered data set to create a de-identified first data set, removing data associated with an identifier field for each of the transactions in the second filtered data set to create a de-identified second data set, and processing the first and second de-identified data sets using a probabilistic engine to establish a linkage between data in each data set.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for combining and linking transaction data from different data sets, as taught by Iannace, in order to create a larger pool of transaction data for analysis (See Iannace, Par. 1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Iannace’s combining and linking transaction data from different data sets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 13:	
De Montjoye, Ghinita, Olives and Iannace teach all of the elements of Claim 1 above.
De Montjoye does not teach, however, Iannace teaches:
review each transaction within the one or more generic customer accounts of the aggregated customer transactional data to determine that at least two generic customer accounts are related to a single generic customer; and combine the at least two generic credit accounts into a customer account portfolio assigned to the single generic customer. (See Iannace Par. 50 (Pursuant to some embodiments, systems, methods, means, computer program code and computerized processes are provided to generate inferred match or linkage between de-identified data in different transaction data sets. In some embodiments, the systems, methods, means, computer program code and computerized processes include receiving a first set of de-identified transaction data from a first transaction data source, receiving a second set of de-identified transaction data from a second transaction data source, filtering the first and second sets of de-identified transaction data to identify transactions associated with at least a first entity and to create first and second filtered data sets, removing data associated with an identifier field for each of the transactions in the first filtered data set to create a de-identified first data set, removing data associated with an identifier field for each of the transactions in the second filtered data set to create a de-identified second data set, and processing the first and second de-identified data sets using a probabilistic engine to establish a linkage between data in each data set.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for combining and linking transaction data from different data sets, as taught by Iannace, in order to create a larger pool of transaction data for analysis (See Iannace, Par. 1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Iannace’s combining and linking transaction data from different data sets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Claim 14:
De Montjoye, Ghinita, Olives and Iannace teach all of the elements of Claim 13 above.
De Montjoye does not teach, however, Iannace teaches:
at least one of the at least two generic customer accounts that are related to the single generic customer is from the first credit account provider; and at least another of the at least two generic customer accounts that are related to the single generic customer is from the second credit account provider.  (See Iannace Par. 50 (Pursuant to some embodiments, systems, methods, means, computer program code and computerized processes are provided to generate inferred match or linkage between de-identified data in different transaction data sets. In some embodiments, the systems, methods, means, computer program code and computerized processes include receiving a first set of de-identified transaction data from a first transaction data source, receiving a second set of de-identified transaction data from a second transaction data source, filtering the first and second sets of de-identified transaction data to identify transactions associated with at least a first entity and to create first and second filtered data sets, removing data associated with an identifier field for each of the transactions in the first filtered data set to create a de-identified first data set, removing data associated with an identifier field for each of the transactions in the second filtered data set to create a de-identified second data set, and processing the first and second de-identified data sets using a probabilistic engine to establish a linkage between data in each data set.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of De Montjoye discussed above, a step for combining and linking transaction data from different data sets, as taught by Iannace, in order to create a larger pool of transaction data for analysis (See Iannace, Par. 1). Since the claimed invention is merely a combination of old elements, De Montjoye’s identifying a customer’s transactions from anonymous transaction data and Iannace’s combining and linking transaction data from different data sets, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694    

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/25/2021